Title: From James Madison to Thomas Jefferson, 26 March 1794
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Mar: 26. 1794
My last informed you that an embargo had been proposed & negatived. You will see by the inclosed that on a renewal of the proposition yesterday it went thro’ the H. of Reps. by a very large majority. The change took place among the Eastern members whose constituents were growing so clamorous under their losses in the W. Indies, as to alarm their representatives. The Senate will have the subject before them today, and will probably concur. It is said that some further measures are to be discussed in that House. The commercial propositions have not yet recd. a vote. The progress of the evils which they were to remedy, having called for more active medicine, it has not been deemed prudent to force them on the attention of the House during more critical discussions. They will however notwithstanding a change of circumstances, cooperate with other measures as an alter[n]ative System and will be pressed to a vote at the first favorable moment. Whether they can be carried into a law at the present Session is doubtful, on acct. of the lateness of the day, and the superior urgency of other questions. The point immediately depending is the discrimination between G. B and other nations as to the proposed duties on manufactures. If this should succeed, the future parts will I think meet with little difficulty. The Enquiry into the Treasury is going on, tho’ not very rapidly. I understand that it begins to pinch where we most expected—the authority for drawing the money from Europe into the Bank. H. endeavored to parry the difficulty by contesting the right of the Committee to call for the authority. This failing he talks of constructive written authority from the P. but relies on parol authority, which I think it impossible the P. can support him in. The old question of referring the origination of Taxes comes on today; and will in some degree test the present character of the House: I have written abundance of letters of late but fear they are stopped by the small pox at Richmond.
The people of Charlestown are taking a high tone. Their memorial, which is signed by Ramsay—the Gadzdens Young Rutlege & a very great no. of respectable citizens marks the deliberate sense of the people. The more violent has been ex⟨pres⟩sed by hanging & burning the effigies of Smith, Ames[,] Arnold, Dumourier & the Devil en groupe.
